PER CURIAM:
Epitomized Opinion
Wild, a Cleveland city policeman, was convicted in the lower court of receiving stolen property, the only testimony offered by the state being that of one Fraser, who was convicted of receiving the same property. In a hearing before the Director of Public Safety of Cleveland, Fraser testified that Wild had nothing to do with the matter, that testimony being taken in shorthand by a competent court reporter. In the trial in common pleas court Fraser contradicted his former testimony and denied having-made the statements attributed to him and contained in the court reporter’s notes. The Court of Appeals being of the opinion that Fraser committed perjury on one of the occasions mentioned, held:
1. A conviction on the uncorroborated testimony of an admitted perjurer is manifestly against the weight of the credible testimony, there being no corroborative circumstances, and such conviction is reversed.